Title: To Thomas Jefferson from William Prince, 8 November 1791
From: Prince, William
To: Jefferson, Thomas



Flushing Novr. 8th 1791 Bot. of Wm. Prince—

The following trees—


No. 1
60
Sugar Maple trees
at
1/
          3– 0–0


2
6
Cranberry trees
2/
          0–12–0


3
3
Balsam Poplar
1/6
          0– 4–6


4
6
Venetian Sumach
1/6
          0– 9–0


5
8
Burré Pears
1/6
          0–12–0


6
4
Brignole Plumbs
 
          0– 6–0


7
4
Red Roman Nectarine
}
1/6
          0– 6–0


8
4
Large early Apricot
40 trees at 1/6
          3– 0–0


9
4
Brussels do.


10
4
Roman do.


11
4
Yellow Roman Nectarine


12
4
Green Nutmeg Peach


13
4
Yellow October Clingne.


14
12
Esopus Spitzenburgh apple


15
4
Large early harvest apple


16
2
Moss rose
3/1
          0– 6–0


17
2
Rosa mundi
2/
          0– 4–0


18
2
Monthly rose
2/
          0– 4–0


19
2
Large Provence rose
1/6
          0– 3–0


20
2
Musk rose
2/
          0– 4–0

 

21
2
Primrose
1/
          0– 2–0


22
2
White rose
1/
          0– 2–0


23
2
Thornless rose
1/
          0– 2–0


24
2
Cinnamon rose
1/
          0– 2–0


25
2
Yellow rose
1/6
          0– 3–0


27
3
Hemlock Spruce
1/6
          0– 4–6


28
3
Silver firr
1/6
          0– 4–6


29
6
Monthly
0/6d
          0– 3–0


30
3
Balsam of Peru
1/6
          0– 4–6


32
12
Filbud trees
1/6
          0–18–0


31
6
Rhododendrons
1/6
          0– 9–0



Matts the trees are Packed in
 
          0– 6–0


 
  Carting
 
          0– 1–0


 
 

 
£12–12–0



        Given in No. 33—1Lemon Clingstone
        the largest & best of Peaches—

The above trees are in four Bundles
some cuttings of Yellow Willow
tyed to one of the Bundles of trees—
